Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-12, and 14-24 are pending.  Claims 5 and 13 have been canceled.    Note that, Applicant’s response filed 8/24/22 has been entered.  
Applicant’s election without traverse of Group I, claims 1-4, 6-12, and 14-17, in the reply filed on August 24, 2022, is acknowledged.
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2022.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 6/7/22 have been withdrawn:
The rejection of claims 9 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, has been withdrawn.
The rejection of claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn.  
The rejection of claims 1 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al (US 2001/0049347), has been withdrawn. 
The rejection of claims 2-4, 10-12, and 14-16 under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2001/0049347), has been withdrawn.   
The rejection of claims 9 and 17 under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2001/0049347) as applied to claims 1-4, 6-8, 10-12, and 14-16 above, and further in view of Mitchell et al (US 2014/0011726) or Kilkenny et al (US 2006/0009369), has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sergio Allighiere et al (US 6,841,090).
Sergio Allighiere et al teach a liquid disinfecting composition.  See column 2, lines 1-10.  An antimicrobial active is used in the composition in amounts from up to 20% by weight, preferably from 0.003% to 10% by weight and include dodecyl dimethyl ammonium chloride, octyl decyl dimethyl ammonium chloride, etc.  See column 3, line 50 to column 4, line 30.  Surfactants may be used in the compositions and include anionic, nonionic, amphoteric, cationic, and/or zwitterionic surfactants.  Suitable surfactants include amine oxides having one alkyl group containing 6 to 20 carbon atoms and two alkyl groups having from 1 to 3 carbon atoms.  See column 8, lines 1-30.  Typically, the surfactant or mixtures of surfactants are used in amounts from 0.01% to 50% by weight.  See column 10, lines 30-50.  Chelating agents may be used in the compositions such as methyl-glycine diacetic acid, etc., in amounts from up to 5% by weight.  See column 11, lines 1-60.  Solvents may be used in the composition such as 2-(2-butoxyethoxy)ethanol (i.e., diethylene glycol butyl ether), etc., in amounts from 1% to 15% by weight.  The composition may have a pH from 7 to 12.  See column 12, lines 1-40.  The compositions are aqueous compositions.  See column 14.  
 Sergio Allighiere et al do not teach, with sufficient specificity, a composition having the specific pH containing a foaming surfactant, a glycol solvent foaming synergist, a foaming antagonist, a chelating agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having the specific pH containing a foaming surfactant, a glycol solvent foaming synergist, a foaming antagonist, a chelating agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Sergio Allighiere et al suggest a composition having the specific pH containing a foaming surfactant, a glycol solvent foaming synergist, a foaming antagonist, a chelating agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Response to Arguments
Note that, the Examiner asserts that all prior art rejection(s) set forth in the Office action mailed 6/7/22 have been withdrawn and a new ground(s) of rejection has been made, as set forth above, which was necessitated by Applicant’s amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/November 9, 2022